PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/009,505
Filing Date: 15 Jun 2018
Appellant(s): Maheshwari et al.



__________________
Hean L. Koo
(Reg. No. 61,214)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 11, 2021.

GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Final Office Action dated October 7, 2020 (“FOA”) from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS” (Section III below). New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
RESTATEMENT OF REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims:
(A) Claims 1-10 & 18-20 Rejected Under 35 U.S.C. 112(b) [the rejection of claim 12 has been withdrawn from this 35 U.S.C. 112(b) rejection made in the FOA]
(B) Claims 1-20 Rejected Under 35 U.S.C. 101
(C) Claims 1-20 Rejected Under 35 U.S.C. 103 as Being Unpatentable over Van Os, U.S. Pat. Pub. 2016/0358199 A1 (“Van Os”) in view of Nuthulapati et al., U.S. Pat. Pub. 2015/0006376 A1 (“Nuthulapati”).
Each of these restated rejections will now be addressed in the order outlined above.	A.	35 USC § 112(b) Rejection of Claims 1-10 & 18-20
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 & 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 1 & 18, the limitation “the financial transaction” (in the last paragraph beginning “facilitating…”) lacks proper antecedent basis because “a financial transaction” is not 
As to claims 2-8 & 10, as Examiner’s suggestions for dependent claims, the method steps of all of these claims should be recited as being performed by “the processor”, as recited in claims 1 & 9. 
As to claim 2, as an Examiner’s suggestion for a dependent claim, the limitations “creation…” and “association…” should be spaced into separate paragraphs similar to the limitation “mapping…”, just like corresponding claim 12.
As to claims 3, 5-6 & 9-10, as Examiner’s suggestion for dependent claims, claim 3 has the “wherein…” limitation spaced apart to a new paragraph, while claims 5-6 & 9-10 do not. Thus, consistent spacing practices should be adopted e.g., either all of these claims space their “wherein…” limitations to a separate paragraph or not. 
As to claim 20, as an Examiner’s suggestion for a dependent claim, the limitations “creation…”, “association…” and “mapping…” should be spaced into separate paragraphs, just like claim corresponding claim 12.
The dependent claims (claims 2-10 & 19-20) of those mentioned above (independent claims 1 & 18) are also rejected by virtue of depending on a rejected base claim.
B.	35 USC § 101 Rejection of Claims 1-20
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for facilitating 
Analysis: claim 1 (a “computer-implemented method”) is directed to a process in the instant case. The limitations of “receiving…biometric information of a user, the biometric information uniquely identifying the user; authenticating…an identity of the user based on the biometric information; responsive to the authenticating, identifying…one or more payment cards based on a stored association of the one or more payment cards with the biometric information, each payment card from among the one or more payment cards capable of facilitating at least one financial transaction; receiving…a user input that identifies a payment card from among the one or more payment cards, the user input provided by the user in response to a prompt displayed…for the user input, the prompt displayed subsequent to the authenticating; identifying…the payment card based on the user input; and facilitating…processing of the financial transaction based on the payment card” as drafted, is a process that, under the broadest per se, and/or executable instructions or mediums carrying any or all of the above, nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional elements of the processor of the server system, interacting with the payment network and the electronic device, to perform all the steps. A plain reading of FIGS. See, e.g., Apps. Spec., para. [0134] (“The disclosed methods 1500, 1600 and 1700 or one or more operations of the methods 1500, 1600 and 1700 may be implemented using software including computer- executable instructions stored on one or more computer-readable media (e.g., non-transitory computer-readable media, such as one or more optical media discs, volatile memory components (e.g., DRAM or SRAM), or nonvolatile memory or storage components (e.g., hard drives or solid-state nonvolatile memory components, such as Flash memory components) and executed on a computer (e.g., any suitable computer, such as a laptop computer, net book, Web book, tablet computing device, smart phone, or other mobile computing device).”). Hence, the additional elements in the claims are all generic computing components suitably programmed to perform their respective functions. The processor of the server system, the payment network, and the electronic device are also recited at a high-level of generality, e.g., as generic technical architectures, processors, systems, networks and devices performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the processor of the server system, the payment network and the electronic device of independent claim 1, independent claims 11 & 18 contain the additional generic computing components of: a server system (claim 11) and a computer system (claim 11).
independent claim 1 is not patent eligible, nor are independent claims 11 & 18 based on similar reasoning and rationale.
Dependent claims 2-10, 12-17 & 19-20 when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 12 & 20, the limitations of “The method as claimed in claim 1, further comprising facilitating creation of a user account with the payment network by the user; association of the input with the user account by the user; and mapping of the one or more payment cards associated with the user to the user account, the mapping of the one or more payment cards configured to link the one or more payment cards with the user” (claim 2), “The server system as claimed in claim 11, wherein the processor is further configured to facilitate: creation of a user account with the payment network by the user; association of the biometric information with the user account by the user; and mapping of the one or more payment cards to claim 12) and “The method as claimed in claim 18, further comprising facilitating: creation of a user account with a payment network by the user; association of the biometric input with the user account by the user; and mapping of the plurality of payment cards associated with the user to the user account, the mapping of the plurality of payment cards configured to link the plurality of payment cards with the user” (claim 20) under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., creation, association and mapping steps) in a method for facilitating payment card based financial transactions.
In claims 3-4, 13 & 19, the limitations of “The method as claimed in claim 1, further comprising: receiving a user-assignment of a respective priority rank for each payment card from among the one or more payment cards; and storing the respective priority rank for each payment card to facilitate identification of each payment card for processing financial transactions based on the respective priority rank, wherein receiving the user input that identifies the payment card comprises receiving a priority rank corresponding to the payment card from the user” (claim 3), “The method as claimed in claim 3, wherein receiving the user input comprises: receiving, from the electronic device, the priority rank of the payment card to be used for the financial transaction and a Personal Identification Number (PIN) associated with the payment card; and identifying the payment card based on the stored association of the priority rank, the PIN, and the payment card” (claim 4), “The server system as claimed in claim 11, wherein the processor is further programmed to: receive a user-assignment of a respective priority rank for each payment card from among the one or more payment cards; and store the respective priority rank for each claim 13) and “The method as claimed in claim 18, wherein the numerical input received from the user comprises a priority rank of the payment card, wherein each payment card from among the plurality of payment cards is pre-assigned a respective priority rank by the user to facilitate selection of the respective payment card for processing financial transactions” (claim 19), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving/receive, storing/store and identifying steps) as well as further describes the user selection of the payment card and receiving the user input or the numerical input received from the user (as receiving a priority rank of or corresponding to the payment card) in a method for facilitating payment card based financial transactions.
In claims 5-6 & 14, the limitations of “The method as claimed in claim 1, further comprising: causing display of an image of each payment card from among the one or more payment cards on the electronic device to facilitate the user input that identifies the payment card, wherein the  image of each payment card is displayed along with the prompt” (claim 5), “The method as claimed in claim 1, further comprising: generating, for each respective issuer name of the one or more payment cards, a string of characters that alters each issuer name; and causing display of each of the string of characters to facilitate the user input of the payment card, wherein the string of characters is displayed along with the prompt seeking selection of the payment card from the user” (claim 6) and “The server system as claimed in claim 11, wherein claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., causing/cause display and generating steps) in a method for facilitating payment card based financial transactions.
In claims 7-8 & 15, the limitations of “The method as claimed in claim 1, wherein the biometric information comprises at least one of a finger scan input and an iris scan input” (claim 7), “The method as claimed in claim 1, further comprising: receiving, with the biometric information, a unique identification number associated with the user; and retrieving pre-stored biometric information stored in association with the unique identification number, wherein authenticating the identity of the user comprises comparing the biometric information with the pre-stored biometric information” (claim 8) and “The server system as claimed in claim 11, wherein the biometric information comprises at least one of a finger scan input and an iris scan input” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the biometric information and also describe further steps performed (e.g., receiving and retrieving steps) in a method for facilitating payment card based financial transactions. 
In claims 9 & 16, the limitations of “The method as claimed in claim 1, further comprising: receiving, by the processor, a communication from a first card issuing entity, the communication corresponding to a request for procuring a first payment card from the user to the first card issuing entity; and issuing, by the processor, a universal payment card to the user, the universal payment card associated with a unique universal payment card number, wherein the first card issuing entity is configured to link the universal payment card to the first payment card issued to the user by the first card issuing entity in response to the request, wherein each subsequent payment card issued to the user by one or more card issuing entities is linked to the universal payment card” (claim 9) and “The server system as claimed in claim 11, wherein the processor is further programmed to: receive a communication from a first card issuing entity, the communication corresponding to a request for procuring a first payment card from the user to the first card issuing entity; and issue a universal payment card to the user, the universal payment card associated with an unique universal payment card number, wherein the first card issuing entity is configured to link the universal payment card to the first payment card issued to the user by the first card issuing entity in response to the request, wherein each subsequent payment card issued to the user by one or more card issuing entities is linked to the universal payment card” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving/receive and issuing/issue steps) in a method for facilitating payment card based financial transactions. 
In claims 10 & 17, the limitations of “The method as claimed in claim 9, further comprising: receiving the unique universal payment card number and, wherein the user is prompted to select the payment card from among the one or more payment cards linked to the claim 10) and “The server system as claimed in claim 16, wherein the processor is further programmed to receive the unique universal payment card number and, wherein the user is prompted to select a payment card from among the one or more payment cards linked to the universal payment card for processing the financial transaction” (claim 17), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations describe further steps performed (e.g., receiving/receive the unique universal payment card number steps) in a method for facilitating payment card based financial transactions.
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
C.	35 U.S.C. 103 Rejections of Claims 1-20
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Os, U.S. Pat. Pub. 2016/0358199 A1 (“Van Os”) in view of Nuthulapati et al., U.S. Pat. Pub. 2015/0006376 A1 (“Nuthulapati”).
As to claim 1, Van Os teaches, suggests and discloses a “computer-implemented method” (see, e.g., Van Os, paras. [0007], [0011], [0016], [0021], [0026], [0031], [0036], [0049] (discussing methods); [0188] (device 300 as a laptop, desktop or tablet computer); [0221] (device 500 having “one or more computer processors 516”)) “comprising:”
“receiving, by a processor of a server system associated with a payment network, from an electronic device, biometric information of a user, the biometric information uniquely identifying the user”. See, e.g., Van Os, paras. [0235] (“a payment account is added to an electronic device (e.g., device 100, 300, and 500), such that payment account information is securely stored on the electronic device…after a user initiates such process, the electronic device transmits information [e.g. biometric information] for the payment account to a transaction-coordination server, which then communicates with a server operated by a payment network for the account (e.g., a payment server) [server system associated with a payment network] to ensure a validity of the information.”); [0239] (“The secure element optionally requires a particular user input prior to releasing payment information. For example, the secure element optionally requires detection that the electronic device is being worn, detection of a button press, detection of entry of a passcode, detection of a touch, detection of one or more option selections (e.g., received while interacting with an application), detection of a fingerprint signature, detection of a voice or voice command, and or detection of a gesture or movement (e.g., rotation or acceleration) [receiving…from an electronic device, biometric information of a user, the biometric information uniquely identifying the user].”); [0240] (“release of payment information optionally requires detection of a fingerprint and/or passcode at the device (e.g., device 100) [same]”); [0241] (“Payment server 560 optionally includes any device or system configured to receive payment information associated with a payment account and to determine whether a proposed purchase is authorized [processor of a server system associated with a payment network]”); [0184] (user touches on touch-sensitive displays also applies to other forms of user inputs to operate multifunction devices 100 with input devices, not all of which are initiated on touch screens. For example…biometric inputs; and/or any combination thereof are optionally utilized as inputs corresponding to sub-events which define an event to be recognized [receiving, by a processor of a server system associated with a payment network, from an electronic device, biometric information of a user, the biometric information uniquely identifying the user].”); [0287], [0313] (“biometric authentication has been provided with a biometric sensor such as a fingerprint sensor that is embedded in the electronic device
“authenticating, by the processor, an identity of the user based on the biometric information.” See, e.g., Van Os, paras. [0287], [0313] (“biometric authentication has been provided with a biometric sensor such as a fingerprint sensor that is embedded in the electronic device [same]”); [0184], [0239]-[0241] (similar disclosure).
“responsive to the authenticating, identifying, by the processor one or more payment cards…each payment card from among the one or more payment cards capable of facilitating at least one financial transaction”. See, e.g., Van Os, paras. [0239]-[0240], then [0263]-[0265] (discussing FIG. 6F, which responsive to authentication e.g. providing biometric fingerprint authentication, identifies information related to one or more payment cards linked with the user); [0287] (discussing responsive to the authenticating or biometric authentication being successfully identified at the server system using the input); [0293] (FIG. 8C-8E, 8G-8H, 10B) (presenting one or more payment cards linked to the user upon authentication); [0454] (“When provisioning an electronic device for such payment cards (e.g., linking the multiple payment accounts of the payment card to an electronic wallet of the electronic device), it is advantageous to group the multiple payment accounts together for easy viewing and selection by a user.”); [0455]-[0471] (FIGS. 16A-16G, which display retrieved payment cards linked to user).
“receiving, by the processor, a user input that identifies a payment card from among the one or more payment cards, the user input provided by the user in response to a prompt displayed on the electronic device for the user input, the prompt displayed subsequent to the authenticating; and”. See, e.g., Van Os, FIGS. 6F, 8C-8E, 8G-8H, 10B above, which allows receiving a user input that identifies a payment card from among the one or more payment cards in a prompt on the electronic device displayed subsequent to successful authenticating); FIGS. 16A-16G (“As illustrated in FIG. 16B, in accordance with a determination that the payment card 1602 is associated with multiple payment accounts, (e.g., after linking the multiple payment accounts to the electronic device) the electronic device displays, on the display, a payment account interface for the payment card that enables user selection among multiple payment accounts of the payment card (e.g., the credit account and the debit account).”); see also block 1708 in FIG. 17 and para. [0477] (describing the same as above).
“facilitating, by the processor, processing of the financial transaction based on the payment card.” See, e.g., Van Os, paras. [0236] (“communication among electronic devices 100, 300, and 500 facilitates transactions (e.g., generally or specific transactions).”); [0453] (“For example, if a traditional payment card is used at a swipe payment terminal and the card owner chooses to process the transaction as a credit card, the transaction will generally go over a credit rail (e.g., a credit card processor's gateway) and not a debit rail (e.g., a bank's debit card gateway).”); [0524] (“The processing unit 2006 is configured to transmit (e.g., using the transmitting unit 2010), using the one or more wireless communication elements 2004, payment account information to a payment terminal that is proximate to the electronic device, where the payment account information enables the payment terminal to engage in a payment transaction”); [0530], [0537]-[0543], [0549], [0554], [0558]-[0563], [0569], [0580]-[0583], [0590], [0597], [0599], [0624] (similar disclosures about how processing units are able to engage in and process payment transactions).
based on a stored association of the one or more payment cards with the biometric information” as recited by claim 1.
Nuthulapati cures this deficiency because Nuthulapati teaches, suggests and discloses all of the above-recited limitations of claim 1, specifically, identifying, by the processor, one or more payment cards “based on a stored association of the one or more payment cards with the biometric information”. See, e.g., Nuthulapati, para. [0053] (“The conductive payment device 100 [payment card] may include a number of additional security features to secure any use of the card to only the actual user…In another example, a biometric identifier such user fingerprint information (e.g., received from a previous scan of the users finger) may be included in a biometric identification chip included in the card base 102 (e.g., stored as a binary number on the chip.) The payment receiving engine may retrieve the user finger print information from the biometric identification chip included in the card base 102, and compare that to fingerprint information received from the user through a finger print scanning device or the touch screen display (e.g., convert the finger print received from the user to a binary number and compare that to the binary number for the user finger print information received from the biometric identification chip.) In another example, the conductive identification elements may be provided on the conductive payment device at relative positions and in a unique sequence that represents or is translatable to a biometric identifier of the user (e.g., during manufacture of the conductive payment device, a user fingerprint scan may be taken, and the conductive identification elements may be positioned in the card base 102 based upon that user fingerprint scan.) That biometric identifier may then be associated with a user payment account, and the user may provide the conductive payment card along with their biometric information (e.g., through a finger scan) to both authenticate themselves as the proper user of the conductive payment device, and identify their user account.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Van Os’ disclosure of most of a method for facilitating payment card based financial transactions with Nuthulapati’s disclosure of identifying, by the processor, one or more payment cards “based on a stored association of the one or more payment cards with the biometric information” in order to teach, suggest and disclose all of the limitations recited by claim 1. The motivation to combine Van Os with Nuthulapati would also support a conclusion of obviousness because it would be obvious to apply known techniques to a known method (e.g., using the known techniques/elements of identifying one or more payment cards based on a stored association of the one or more payment cards with the biometric information in the known method for facilitating payment card based financial transactions) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Van Os with Nuthulapati would be particularly advantageous in integrating with methods and systems for using an “electronic device” to access “account information” by using “biometric authentication” (Van Os, para. [0287]) with “[s]ystems and methods for providing a payment [and] determining that a conductive payment device has been positioned immediately adjacent a touch sensitive payment receiving device” (Nuthulapati, Abstract) to ultimately teach, suggest and disclose all of the limitations of claim 1.
As to claim 11, Van Os in view of Nuthulapati teaches, suggests and discloses a “server system associated with a payment network, the server system comprising:” (see Van Os above for the same limitation in claim 1 and in paras. [0235] (“a server operated by a payment network for the account (e.g., a payment server)”), [0241]-[0244] (describing “payment server 560”)) “a computer system comprising:” (see, e.g., Van Os, para. [0241] (“Payment server 560 optionally includes any device or system configured to receive payment information associated with a payment account and to determine whether a proposed purchase is authorized [computer system]”); alternatively: FIG. 1A, para. [0085] (“portable multifunction device 100 with touch sensitive display system 112”)) “a processor programmed to:” (see, e.g., Van Os, paras. [0241] (“Payment server 560 optionally includes any device or system configured to receive payment information associated with a payment account and to determine whether a proposed purchase is authorized [processor]”); alternatively: [0090] (“one or more processors 120”); [0221] (“one or more computer processors 516”)) “receive, from an electronic device, biometric information of a user, the biometric information uniquely identifying the user; authenticate an identity of the user based on the biometric information; identify one or more payment cards stored in association with the biometric information; receive a user selection of a payment card from among the one or more payment cards for executing a financial transaction, wherein the user selection is based on a prompt displayed on the electronic device for the user selection, the prompt being displayed subsequent to successful authentication; and facilitate processing of the financial transaction based on the user selection of the payment card.” See Van Os & Nuthulapati above for the nearly identical limitations in claim 1.
As to claim 18, Van Os in view of Nuthulapati also teaches, suggests and discloses a “computer-implemented method, comprising: receiving, by a processor, a biometric input of a user of an electronic device; authenticating, by the processor, an identity of the user based on the biometric input;” (see Van Os disclosures above about receiving a fingerprint sensor input and paras. [0184] (“biometric inputs”); [0287], [0313] (“biometric authentication has been provided with a biometric sensor such as a fingerprint sensor that is embedded in the electronic device”)) retrieving, by the processor, information related to a plurality of payment cards linked with the user, each payment card from among the plurality of payment cards capable of facilitating at least one financial transaction;” (see same disclosures from Van Os & Nuthulapati for the nearly identical limitations in claim 1) “receiving, by the processor, a numerical input provided by the user of the electronic device; identifying, by the processor, a payment card, from among the plurality of payment cards, based on the numerical input;” (see, e.g., Van Os, paras. [0305] (“receiving a passcode via the touch-sensitive surface of the electronic device; and in response to receiving the passcode, determining that the passcode is consistent with an enrolled passcode that is enabled to authorize payment transactions”); [0239], [0240], [0287], [0293], [0313], [0331] [0350], [0373], [0391], [0411], [0436], [0450], [0551] (discussing receiving entry of a passcode)) “and facilitating, by the processor, processing of the financial transaction based on the identified payment card” (see Van Os above for nearly identical limitations in claim 1). 
As to claims 2, 12 & 20, Van Os in view of Nuthulapati teaches, suggests and discloses all the limitations of claims 1, 11 & 18, as shown above, which claims 2, 12 & 20 respectively depend from. Van Os in view of Nuthulapati further teaches, suggests and discloses the limitations recited by claims 2, 12 & 20 of: “The method as claimed in claim 1, further comprising facilitating creation of a user account with the payment network by the user; association of the input with the user account by the user; and mapping of the one or more payment cards associated with the user to the user account, the mapping of the one or more payment cards configured to link the one or more payment cards with the user” (claim 2), “The server system as claimed in claim 11, wherein the processor is further configured to facilitate: creation of a user account with the payment network by the user; association of the biometric information with the user account by the user; and mapping of the one or more payment cards to the user, the mapping of the one or more payment cards configured to link the one or more payment cards with the user” (claim 12) and “The method as claimed in claim 18, further comprising facilitating: creation of a user account with a payment network by the user; association of the biometric input with the user account by the user; and mapping of the plurality of payment cards associated with the user to the user account, the mapping of the plurality of payment cards configured to link the plurality of payment cards with the user” (claim 20). See, e.g., Van Os, paras.:
“creation of a user account with a payment network by the user”: [0235] (“In some embodiments, a payment account is added to an electronic device (e.g., device 100, 300, and 500), such that payment account information is securely stored on the electronic device. In some examples, after a user initiates such process, the electronic device transmits information for the payment account to a transaction-coordination server, which then communicates with a server operated by a payment network for the account (e.g., a payment server) to ensure a validity of the information.”); 
“association of the biometric input with the user account by the user”: [0239] (“generation of and/or transmission of the signal is controlled by a secure element in the electronic device (e.g., 100, 300, 500). The secure element optionally requires a particular user input prior to releasing payment information. For example, the secure element optionally requires detection that the electronic device is being worn, detection of a button press, detection of entry of a passcode, detection of a touch, detection of one or more option selections (e.g., received while interacting with an application), detection of a fingerprint signature, detection of a voice or voice command, and or detection of a gesture or movement (e.g., rotation or acceleration)
“mapping of the plurality of payment cards associated with the user to the user account, the mapping of the plurality of payment cards configured to link the plurality of payment cards with the user”: [0454] (“When provisioning an electronic device for such payment cards (e.g., linking the multiple payment accounts of the payment card to an electronic wallet of the electronic device), it is advantageous to group the multiple payment accounts together for easy viewing and selection by a user.”); [0455]-[0471] and FIGS. 16A-16G. 
As to claims 3-4, 13 & 19, Van Os in view of Nuthulapati teaches, suggests and discloses all the limitations of claims 1, 11 & 18, as shown above, which claims 3-4, 13 & 19 respectively depend from. Van Os in view of Nuthulapati further teaches, suggests and discloses the limitations recited by claims 3-4, 13 & 19 of: “The method as claimed in claim 1, further comprising: receiving a user-assignment of a respective priority rank for each payment card from among the one or more payment cards; and storing the respective priority rank for each payment card to facilitate identification of each payment card for processing financial transactions based on the respective priority rank, wherein receiving the user input that identifies the payment card comprises receiving a priority rank corresponding to the payment card from the user” (claim 3), “The method as claimed in claim 3, wherein receiving the user input comprises: receiving, from the electronic device, the priority rank of the payment card to be used for the financial transaction and a Personal Identification Number (PIN) associated with the payment card; and identifying the payment card based on the stored association of the priority rank, the PIN, and the payment card” (claim 4), “The server system as claimed in claim 11, wherein the processor is further programmed to: receive a user-assignment of a respective priority rank for each payment card from among the one or more payment cards; and store the respective priority rank for each payment card to facilitate identification of each payment card for processing financial transactions, wherein the user selection of the payment card is determined based on receipt from the user of at least one of a priority rank of the payment card to be used for the financial transaction and a Personal Identification Number (PIN) that identifies the payment card” (claim 13) and “The method as claimed in claim 18, wherein the numerical input received from the user comprises a priority rank of the payment card, wherein each payment card from among the plurality of payment cards is pre-assigned a respective priority rank by the user to facilitate selection of the respective payment card for processing financial transactions” (claim 19). See, e.g., Van Os, paras.: 
“receiving a user-assignment of a respective priority rank for each payment card from among the one or more payment cards; and storing the respective priority rank for each payment card to configured to facilitate identification of each payment card for processing financial transactions based on the respective priority rank, wherein receiving the user input that identifies the payment card comprises receiving a priority rank corresponding to the payment card from the user”: [0471] (“the payment card is associated with multiple payment accounts and the payment account interface for the payment card includes a plurality of affordances (e.g., 1610, 1612, 1614) for the multiple payment accounts associated with the payment card 1602. The plurality of affordances (e.g., 1610, 1612, 1614) are displayed based on a priority order [e.g., priority rank]. For example, the priority order changes based on a current location of the device, a preference of the user [user-assignment], a received preference of a contactless payment terminal, or the capabilities of a contactless payment terminal. For example, the device may receive a user preference indicating the user's preference [user-assignment] to use a checking account of a payment card at a merchant. In response to detecting that the device is at a location associated with the merchant, the device orders the plurality of affordances to place the affordance associated with the checking account first in a row of affordances of the payment accounts of the payment card.”); [0488] (“the payment card is associated with multiple payment accounts and the payment account interface for the payment card includes a plurality of affordances (e.g., 1610, 1612, 1614) for the multiple payment accounts associated with the payment card 1602. The plurality of affordances (e.g., 1610, 1612, 1614) are displayed based on a priority order. For example, the priority order may change based on a current location of the device, a received preference of a contactless payment terminal, or the capabilities of a contactless payment terminal [same]”); [0613] (“In some embodiments, the payment card is associated with multiple payment accounts and where the payment account interface for the payment card includes a plurality of affordances for the multiple payment accounts associated with the payment card, the plurality of affordances displayed based on a priority order.”).
“Personal Identification Number (PIN) associated with the payment card”: [0305] (“receiving a passcode [e.g., PIN] via the touch-sensitive surface of the electronic device; and in response to receiving the passcode, determining that the passcode is consistent with an enrolled passcode that is enabled to authorize payment transactions”); [0239], [0240], [0287], [0293], [0313], [0331] [0350], [0373], [0391], [0411], [0436], [0450], [0551] (discussing receiving entry of a passcode or PIN).
As to claims 5-6 & 14, Van Os in view of Nuthulapati teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 5-6 & 14 respectively depend causing display of an image of each payment card from among the one or more payment cards on the electronic device to facilitate the user input that identifies the payment card, wherein the  image of each payment card is displayed along with the prompt” (claim 5), “The method as claimed in claim 1, further comprising: generating, for each respective issuer name of the one or more payment cards, a string of characters that alters each issuer name; and causing display of each of the string of characters to facilitate the user input of the payment card, wherein the string of characters is displayed along with the prompt seeking selection of the payment card from the user” (claim 6) and “The server system as claimed in claim 11, wherein the processor is further programmed to cause display of one of: an image of each payment card from among the one or more payment cards on the electronic device to facilitate the user selection of the payment card, wherein the one or more payment cards are displayed along with the prompt; and a string of characters that alters an issuer name of each payment card from among the one or more payment cards on the electronic device to facilitate the user selection of the payment card, wherein the string of characters are displayed along with the prompt” (claim 14). See, e.g., Van Os, FIGS. 6F, 8C-8E, 8G-8H, 10B, 16A-16G, as discussed above, which clearly causes display of an image of each payment card from among the one or more payment cards on the electronic device to facilitate the user selection of the payment card, wherein the one or more payment cards are displayed along with the prompt seeking selection of the payment card from the user; paras. [0454] (“When provisioning an electronic device for such payment cards…it is advantageous to group the multiple payment accounts together for easy viewing and selection by a user.”); for “string of characters”: see e.g., paras. [0141], [0144], [0234] (discussing “a sequence of 
As to claims 7-8 & 15, Van Os in view of Nuthulapati teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 7-8 & 15 respectively depend from. Van Os in view of Nuthulapati further teaches, suggests and discloses the limitations recited by claims 7-8 & 15 of: “The method as claimed in claim 1, wherein the biometric information comprises at least one of a finger scan input and an iris scan input” (claim 7), “The method as claimed in claim 1, further comprising: receiving, with the biometric information, a unique identification number associated with the user; and retrieving pre-stored biometric information stored in association with the unique identification number, wherein authenticating the identity of the user comprises comparing the biometric information with the pre-stored biometric information” (claim 8) and “The server system as claimed in claim 11, wherein the biometric information comprises at least one of a finger scan input and an iris scan input” (claim 15). See, e.g., Van Os, paras. [0287], [0313] (“biometric authentication has been provided with a biometric sensor such as a fingerprint sensor that is embedded in the electronic device).”); [0291], [0318] (“the device determines whether the device has been pre-authorized by the user (e.g., prior to the device receiving the request from the contactless payment terminal) for proceeding with payment transactions or whether the user is currently authorizing the device to proceed with the payment transaction (e.g., the user has placed a finger on a fingerprint sensor for authorization).”); [0294]-[0296], [0304], [0320]-[0322], [0330], [0350], [0373] (discussion of “fingerprint sensor 702” and “fingerprint sensor 816” and “fingerprint sensor 1018”); [0311], [0391], [0411], [0430], [0436], [0444], [0450], [0496], [0540]-[0542], [0550] (further discussion of the fingerprint sensor); [0184] (“It shall be understood that the foregoing discussion regarding also applies to other forms of user inputs to operate multifunction devices 100 with input devices, not all of which are initiated on touch screens. For example…detected eye movements [e.g., iris scan input]; biometric inputs; and/or any combination thereof are optionally utilized as inputs corresponding to sub-events which define an event to be recognized.”); [0220] (discussing “attachment mechanisms” such as “eyewear” which can be used to receive iris scan inputs, for example); see e.g., Nuthulapati, para. [0053] for “retrieving pre-stored biometric information stored in association with the unique identification number [e.g. in the card], wherein authenticating the identity of the user comprises comparing the biometric information with the pre-stored biometric information [e.g. with a fingerprint scanner, as described]”.
As to claims 9 & 16, Van Os in view of Nuthulapati teaches, suggests and discloses all the limitations of claims 1 & 11, as shown above, which claims 9 & 16 respectively depend from. Van Os in view of Nuthulapati further teaches, suggests and discloses the limitations recited by claims 9 & 16 of: “The method as claimed in claim 1, further comprising: receiving, by the processor, a communication from a first card issuing entity, the communication corresponding to a request for procuring a first payment card from the user to the first card issuing entity; and issuing, by the processor, a universal payment card to the user, the universal payment card associated with a unique universal payment card number, wherein the first card issuing entity is configured to link the universal payment card to the first payment card issued to the user by the first card issuing entity in response to the request, wherein each subsequent payment card issued to the user by one or more card issuing entities is linked to the universal payment card” (claim 9) and “The server system as claimed in claim 11, wherein the processor is further programmed to: receive a communication from a first card issuing entity, the communication corresponding to a request for procuring a first payment card from the user to the first card issuing entity; and issue a universal payment card to the user, the universal payment card associated with an unique universal payment card number, wherein the first card issuing entity is configured to link the universal payment card to the first payment card issued to the user by the first card issuing entity in response to the request, wherein each subsequent payment card issued to the user by one or more card issuing entities is linked to the universal payment card” (claim 16). See, e.g., Van Os, paras. [0453] (“Some financial institutions provide customers with a single physical payment card (e.g., a credit/debit card) that supports multiple financial networks (e.g., processing using both a debit card rail and a credit card rail). For example, if a traditional payment card is used at a swipe payment terminal and the card owner chooses to process the transaction as a credit card, the transaction will generally go over a credit rail (e.g., a credit card processor's gateway) and not a debit rail (e.g., a bank's debit card gateway). Such payment cards are said to be associated with multiple payment accounts (e.g., a credit payment account and a debit payment account) [unique universal payment card, the universal payment card associated with a unique universal payment card number and wherein each subsequent payment card issued to the user by one or more card issuing entities is linked to the universal payment card].”); [0454]-[0471] & FIGS. 16A-G & 17 (discussing the process of provisioning such unique universal payment cards, which discloses receiving, by the server system, communication from a first card issuing entity, the communication corresponding to a request for procuring a payment card from the user to the first card issuing entity; issuing, by the server system, a universal payment card to the user…wherein the first card issuing entity is configured to link the universal payment card to a payment card issued to the user by the first card issuing entity in response to the user request); [0457] (“payment card 1602” [in FIG. 16A] is the universal payment card because it “is associated with multiple payment accounts (e.g., the payment card 1602 may be associated with a credit account, a debit account, and a savings account).”); [0458] (“determination that the payment card 1602 is associated with multiple payment accounts”); [0462] (“the payment card 1602 is associated with multiple payment accounts and the payment account interface for the payment card 1602 includes a plurality of affordances (e.g., 1610, 1612, and 1614) for the multiple payment accounts associated with the payment card 1602. For example, each affordance (e.g., 1610, 1612, and 1614) corresponds to one of the multiple payment accounts. In some examples, activation of an affordance (e.g., 1610, 1612, and 1614) causes the device to display, on the display, information that is specific to the payment account associated with the activated affordance.”); [0463] (affordances 1610, 1612 and 1614 are “grouped together to indicate that they relate to a single payment card” e.g. 1602).
As to claims 10 & 17, Van Os in view of Nuthulapati teaches, suggests and discloses all the limitations of claims 9 & 16, as shown above, which claims 10 & 17 respectively depend from. Van Os in view of Nuthulapati further teaches, suggests and discloses the limitations recited by claims 10 & 17 of: “The method as claimed in claim 9, further comprising: receiving the unique universal payment card number and, wherein the user is prompted to select the payment card from among the one or more payment cards linked to the universal payment card for processing the financial transaction” (claim 10) and “The server system as claimed in claim 16, wherein the processor is further programmed to receive the unique universal payment card number and, wherein the user is prompted to select a payment card from among the one or more payment cards linked to the universal payment card for processing the financial transaction” (claim 17). See, e.g., Van Os, FIG. 17, paras. [0472]-[0478] (At block 1702, the electronic device receives, via the one or more input devices, a request (e.g., manual entry, importing from to link a payment card (e.g., 1602) [universal payment card] with the electronic device, the request comprising account information (e.g., card number [universal payment card number], card expiration date, name on card)… At block 1706, the electronic device determines whether the payment card (e.g., 1602) is associated with multiple payment accounts (e.g., a single physical payment card may be associated with a credit account and a separate debit account)…At block 1708, in accordance with a determination that the payment card (e.g., 1602) is associated with multiple payment accounts, the electronic device displays, on the display, a payment account interface (e.g., as illustrated in FIG. 16B) for the payment card that enables user selection among multiple payment accounts of the payment card (e.g., the credit account and the debit account).”); [0480]-[0481] (discussing that the plurality of affordances are grouped together to indicate that they relate to a single payment card or the universal payment card).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 
The 35 U.S.C. 112(b) rejection of claim 12 made in the FOA has been withdrawn, because suggesting that the limitation in claim 12 of “wherein the processor is further configured to facilitate:” should be amended to instead recite “wherein the processor is further programmed to:” to be consistent with the other claims is an Examiner’s suggestion for clarity and consistency, and does not amount to a 35 U.S.C. 112(b) rejection.
RESPONSE TO ARGUMENTS
The following is a response to the arguments made by Appellant in the Appeal Brief dated March 11, 2021, organized to correspond to Appellant’s arguments in the order provided.
A.	The Rejection of Claims 1-20 under 35 U.S.C. 101 is Proper
	The 35 U.S.C. 101 rejection of claims 1-20 made in the FOA was proper. Moreover, the two-step Alice/Mayo framework was properly applied to reach the conclusion that claims 1-20 are directed to ineligible subject matter, and do not integrate the abstract idea of certain methods of organizing human activity into a practical application, nor do they recite something significantly more than that aforementioned abstract idea.
Claims 1-20 are Directed to an Abstract Idea
Claims 1-20 recite the abstract idea of certain methods of organizing human activity, and do not recite a technology solution or improvement to computer functionality

Claims 1-20 recite or are directed to the abstract idea of certain methods of organizing human activity. Taking claim 1 as an example, the recited method steps merely organize and perform clear acts of human activity with the use of generic computing components (e.g., a processor of a server system) to facilitate payment card based financial transactions. Namely, the steps performed by claim 1 of receiving biometric information of a user, authenticating an identity of the user based on the biometric information, responsive to the authenticating, identifying one or more payment cards based on a stored association of the one or more payment cards with the biometric information, receiving a user input that identifies a payment card from among the one or more payment cards, identifying the payment card based on the user input, and facilitating processing of the financial transaction based on the payment card are akin to commercial or legal interactions, including marketing or sales activities or behaviors; and/or operations performed by merchants and consumers in, for example, authenticate and use a payment card to engage in financial transactions. 
Id. Thus, once removing any of these instances of abstract data and generic computing components, claims 1-20 are clearly directed to the abstract idea of certain methods of organizing human activity.
Moreover, Examiner is not engaging in “the dismissal of express claim recitations merely because they include computer-related features”, as Appellant alleges. Id. Instead, Examiner is simply pointing out that generic computing components and abstract data/information are recited in the claims, and those limitations should be ignored in the Alice/Mayo analysis. Thus, Appellant’s citation of the Enfish and Trading Technologies cases is unavailing because it is of no moment that improvement to software is defined by “logical structures and processes” that are in turn implemented by processors. Id. at 7-8. This is the most fundamental and basic assumption about how processors implement software, and indeed supports the argument that such components generally apply abstract logic and processes, changing nothing regarding the fact that claims 1-20 are still directed to the recitation of organized human activities.
 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015); MPEP 2106.05 (f)(2). The Federal Circuit has also found that using generic computing components do no more than merely invoke computers or machinery as a tool to perform an existing process. See, e.g., FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (finding ineligible under 35 U.S.C. 101 “[a] process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer) (emphasis added); MPEP 2106.05 (f)(2). 
Finally, the Federal Circuit has also held that mere usage of generic computing components to perform human operations at a higher speed are not sufficient to show an improvement in computer functionality or technology. See, e.g., FairWarning IP, 839 F.3d at 1095 (finding insufficient as an improvement to computer functionality “[a]ccelerating a process of analyzing audit log data when the increased speed c[ame] solely from the capabilities of a general-purpose computer”); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (finding insufficient as an improvement to computer functionality or technology the “[m]ere automation of manual processes, such as using a generic computer to process an application for financing a purchase”); LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 910-11 (Fed. Cir. 2017) (finding not sufficient as an improvement to computer technology or functionality “[a]ffixing a barcode to a mail object in order to more reliably identify the sender and speed up mail processing, without any limitations specifying the technical details of the barcode or how it is generated or processed”); MPEP 2106.06(a)(I).
Therefore, Appellant’s arguments that an electronic payment system requiring high throughput and transaction speed is involved in the claims, as well as how humans “would not be able to manually check biometric information and somehow cross-reference that to payment card information to facilitate a payment transaction” are unpersuasive because these actions are performed by mere generic computing components (e.g., the claimed processor), so are still directed to organized methods of human activity and still do not amount to an improvement in computer technology or functionality, as further discussed in the Federal Circuit cases above. App. Br. 8. Finally, it is also irrelevant that the claimed recitations do not pre-empt all uses of the abstract idea because this does not change the fact that the claim limitations are still directed to the abstract idea of organized human activity methods. Id. at 9.
Claims 1-20 also do not recite an integration of the abstract idea into a practical application and also do not improve a field of technology

For the reasons provided and the Federal Circuit cases cited above, claims 1-20 do not integrate the abstract idea or judicial exception of certain methods of organizing human activity into a practical application. Examiner is also not ignoring the claim recitations because they are Id. Instead, Examiner is evaluating the claim limitations as a whole to reach the conclusion that all recitations of the claims are directed to the abstract idea of methods of organizing human activity, and that the generic computing components such as the processor do nothing to change this analysis under the 2019 PEG.  Additionally, as discussed above, the independent claims do not include recitations that improve any technological aspect of electronic payment systems, which is required under the 2019 PEG analysis. Instead, the abstract idea of human usage of electronic payment systems and payment cards is improved, which cannot be characterized as integrating the abstract idea into a practical application.
No practical applications exist in claims 1-20
First of all, the “need to carry multiple payment cards, which may introduce security issues” is not a technological problem, but rather a problem in the areas of business practices, business methods and conducting financial transactions – which all fall under the abstract idea of certain methods of organizing human activity. Thus, the claims are not directed to improvements to solve technological problems, but problems relating to business practices stemming from the abstract idea of organized human activity methods such as commercial practices.  
The present claims are also distinguishable from the claims held eligible under 35 U.S.C. 101 in the Federal Circuit case of DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014). In DDR Holdings, the Federal Circuit held that the claims-at-issue of the asserted ’399 patent were “different enough in substance from those in Ultramercial because they [did] not broadly and generically claim “use of the Internet” to perform an abstract business practice (with insignificant added activity). Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a NLG. Rather, they recite a specific way to automate the creation of a composite web page by an ‘outsource provider’ that incorporates elements from multiple sources in order to solve a problem faced by websites on the Internet. As a result, the ′399 patent's claims include ‘additional features’ that ensure the claims are “more than a drafting effort designed to monopolize the [abstract idea].” Alice, 134 S.Ct. at 2357. In short, the claimed solution amounts to an inventive concept for resolving this particular Internet-centric problem, rendering the claims patent-eligible. In sum, the ′399 patent's claims are unlike the claims in Alice, Ultramercial, buySAFE, Accenture, and Bancorp that were found to be “directed to” little more than an abstract concept. To be sure, the ′399 patent's claims do not recite an invention as technologically complex as an improved, particularized method of digital data compression. But nor do they recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations, such as the claims in Alice, Ultramercial, buySAFE, Accenture, and Bancorp. The claimed system…is patent-eligible under § 101”). 773 F.3d at 1259. 
Alice, Ultramercial, buySAFE, Accenture, and Bancorp cases, and unlike the claims of DDR Holdings, the present claims merely recite the common business method of facilitating payment of transactions with payment cards via use of generic computing components such as a processors.
Moreover, in response to the arguments posited on pages 10-11 of the Appeal Brief, the use of biometric information as a way to identify payment cards is merely the usage and manipulation of abstract information, and does not describe any improvement to any established field of technology. The claims also do not describe any improvement to the field of biometric information sensing or authentication, and instead recite its mere usage in order to improve “the way in which electronic payment technology operates for convenient initiation of payment transactions without the user having to carry payment cards or payment devices such as smartphones”, an abstract idea or organized human activity e.g., commercial practice, as discussed above. App. Br. 11. Thus, the claim limitations improve the abstract idea, not any technology or technological aspect in order to qualify as a practical application. Moreover, the alleged “practical applications” recited in the dependent claims that are “improvements to security” only merely modify or further narrow the above-described abstract idea. Id. As a result, these dependent claims only further narrow the abstract idea and do not recite any improvements in technology or a technological field.
Dependent claims 3, 13 & 19 do not improve technology
For the same reasons provided above, dependent claims 3, 13 & 19 do not improve technology or technological field, and rather improve the abstract idea of securely conducting payment transactions. Regardless of whether or not identities are obfuscated, with priority ranks for payment cards stored in associated with biometric information, these tasks amount to again, Id. at 13. Thus, dependent claims 3, 13 & 19 do not recite an integration of the abstract idea of organized human activity methods into a practical application, and thus only represent, at best, an improvement to the abstract idea or business method of securely identifying (or authenticating with biometric information) payment cards for use in transactions. Id. 
Dependent claims 6 & 14 also don’t improve technology
For the same reasons provided above for dependent claims 3, 13 & 19, dependent claims 6 & 14 also do not improve technology or technological field, and rather only improve the abstract idea of securely conducting payment transactions. Id. at 13-14. Therefore, claims 6 & 14 do not recite an integration of the alleged abstract idea into a practical application, and only represent, at best, an improvement to the abstract idea or business method of securely identifying a particular payment card for use in a transaction that uses biometric information to identify one or more payment cards stored in association with the biometric information.
Dependent claim 8 also does not improve technology
For the same reasons provided above for dependent claims 3, 13 & 19 and dependent claims 6 & 14, dependent claim 8 also does not improve technology or technological field, and rather only improve the abstract idea of securely conducting payment transactions. Id. at 14-15. Moreover, as mentioned above, improving the speed or efficiency of a task performed by a generic computing component cannot integrate an abstract idea into a practical application or provide an inventive concept. See, e.g., Intellectual Ventures I LLC, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” does not integrate a judicial exception into a practical application or provide an inventive concept); 
Claims 1-20 Do Not Recite Anything “Significantly More”
Claims 1-20 also do not recite “significantly more” than the abstract idea or judicial exception of certain methods of organizing human activity. In addition, the citation to the Amdocs and Bascom Federal Circuit cases are unavailing and distinguishable from the present claims at least due to involving completely different technologies, facts, patents and claims. Specifically:
Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1306 (Fed. Cir. 2016) (“representative claim 1 recites a series of limitations that, when considered individually and as an ordered combination, provide an inventive concept sufficient to confer eligibility. While the components and functionality necessarily involved in the '797 patent (e.g., ISMs, gatherers, network devices, collection, aggregation, and enhancement) may be generic at first blush, an examination of the claim in light of the written description reveals that many of these components and functionalities are in fact neither generic nor conventional individually or in ordered combination. Instead, they describe a specific, unconventional technological solution, narrowly drawn to withstand preemption concerns, to a technological problem.”).
Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016) (“We agree with the district court that the limitations of the , recite generic computer, network and Internet components, none of which is inventive by itself. BASCOM does not assert that it invented local computers, ISP servers, networks, network accounts, or filtering. Nor does the specification describe those elements as inventive. However, we disagree with the district court’s analysis of the ordered combination of limitations…The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. As is the case here, an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the '606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server. BASCOM explains that the inventive concept rests on taking advantage of the ability of at least some ISPs to identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account…According to BASCOM, the inventive concept harnesses this technical feature of network technology in a filtering system by associating individual accounts with their own filtering scheme and elements while locating the filtering system on an ISP server…this specific method of filtering Internet content cannot be said, as a matter of law, to have been conventional or generic.”).  
Thus, unlike the holdings of the AmDocs and Bascom cases cited immediately above, the present claims are not directed to any improvement in technology and instead utilize generic computing components to achieve a business method that organizes human activity for e.g., facilitating payment card financial transactions. Furthermore, the present claims starkly contrast Bascom because there is no evidence that the arrangement of the conventional, generic components in the present claims is somehow non-generic or non-conventional, as in Bascom. See Bascom, 827 F.3d at 1349-50 (cited above as a “non-conventional and non-generic arrangement of known, conventional pieces…[used to filter] Internet content [that] cannot be said, as a matter of law, to have been conventional or generic.”). That is, the placement in the claims of components such as the processor, server system, and the electronic device are entirely arbitrary in that moving them around does not alter the claim scope. Hence, the arrangement of these generic computing components are entirely conventional and arbitrary, contrary to the arguments raised in the Appeal Brief that the arrangement is somehow “unconventional” and thus do not elevate the claims to anything “more” let alone “significantly more” than the aforementioned abstract idea of securely conducting financial transactions with payment cards. App. Br. 16.
Accordingly, claims 1-20 are not eligible under 35 U.S.C. 101 because they are directed to an abstract idea, do not integrate that abstract idea into a practical application and do not qualify as anything “significantly more” than that abstract idea, as discussed in detail above.
B.	The 35 U.S.C. 103 Rejection of Claims 1-20 is also Proper
Upon applying 35 U.S.C. 103, claims 1-20 are clearly unpatentable over Van Os, U.S. Pat. Pub. 2016/0358199 A1 (“Van Os”) in view of Nuthulapati et al., U.S. Pat. Pub. 2015/0006376 A1 (“Nuthulapati”).
Van Os Teaches, Suggests and Discloses Identifying Payment Cards Based on Authenticated Biometric Information

The Examiner does not engage in “piecemeal examination”, as alleged by Appellant’s misplaced arguments. Instead, Van Os clearly teaches, suggests and discloses the limitations of claim 1 as follows: 
“receiving, by a processor of a server system associated with a payment network, from an electronic device, biometric information of a user, the biometric information uniquely identifying the user”. See, e.g., Van Os, paras. [0239] (“The secure element optionally requires a particular user input prior to releasing payment information. For example, the secure element optionally requires detection that the electronic device is being worn, detection of a button press, detection of entry of a passcode, detection of a touch, detection of one or more option selections (e.g., received while interacting with an application), detection of a fingerprint signature, detection of a voice or voice command, and or detection of a gesture or movement (e.g., rotation or acceleration) [receiving, by a processor of a server system associated with a payment network see [0235], from an electronic device, biometric information of a user, the biometric information uniquely identifying the user].”); [0240] (“release of payment information optionally requires detection of a fingerprint and/or passcode at the device (e.g., device 100) [same]”); [0184] (user touches on touch-sensitive displays also applies to other forms of user inputs to operate multifunction devices 100 with input devices, not all of which are initiated on touch screens. For example…biometric inputs; and/or any combination thereof are optionally utilized as inputs corresponding to sub-events which define an event to be recognized [same].”); [0287], [0313] (“biometric authentication has been provided with a biometric sensor such as a fingerprint sensor that is embedded in the electronic device [same]”).
“authenticating, by the processor, an identity of the user based on the biometric information.” See, e.g., Van Os, paras. [0287], [0313] (“biometric authentication has been provided with a biometric sensor such as a fingerprint sensor that is embedded in the electronic device [same]”); [0184], [0239]-[0241] (similar disclosure).
“responsive to the authenticating, identifying, by the processor one or more payment cards…each payment card from among the one or more payment cards capable of facilitating at least one financial transaction”. See, e.g., Van Os, paras. [0239]-[0240], then [0263]-[0265] (discussing FIG. 6F, which responsive to authentication e.g. providing biometric fingerprint authentication, identifies information related to one or more payment cards linked with the user); [0287] (discussing responsive to the authenticating or biometric authentication being successfully identified at the server system using the input); [0293] (FIG. 8C-8E, 8G-8H, 10B) (presenting one or more payment cards linked to the user upon authentication); [0454] (“When provisioning an electronic device for such payment cards (e.g., linking the multiple payment accounts of the payment card to an electronic wallet of the electronic device), it is advantageous to group the multiple payment accounts together for easy viewing and selection by a user.”); [0455]-[0471] (FIGS. 16A-16G, which display retrieved payment cards linked to user).
Thus, it is clear that Van Os teaches, suggests and discloses the above-recited limitations of claim 1. To the extent that Van Os does not teach, suggest or disclose the above-recited limitations, Nuthulapati cures any deficiencies, as further described below. 
Nuthulapati Also Teaches, Suggests and Discloses Identifying Payment Cards Based on Authenticated Biometric Information and Cures any Deficiences of Van Os 

Nuthulapati cures any deficiencies of Van Os above, because Nuthulapati teaches, suggests and discloses identifying, by the processor, one or more payment cards “based on a stored association of the one or more payment cards with the biometric information”. See, e.g., conductive payment device 100 [payment card] may include a number of additional security features to secure any use of the card to only the actual user…In another example, a biometric identifier such user fingerprint information (e.g., received from a previous scan of the users finger) may be included in a biometric identification chip included in the card base 102 (e.g., stored as a binary number on the chip.) The payment receiving engine may retrieve the user finger print information from the biometric identification chip included in the card base 102, and compare that to fingerprint information received from the user through a finger print scanning device or the touch screen display (e.g., convert the finger print received from the user to a binary number and compare that to the binary number for the user finger print information received from the biometric identification chip.) In another example, the conductive identification elements may be provided on the conductive payment device at relative positions and in a unique sequence that represents or is translatable to a biometric identifier of the user (e.g., during manufacture of the conductive payment device, a user fingerprint scan may be taken, and the conductive identification elements may be positioned in the card base 102 based upon that user fingerprint scan.) That biometric identifier may then be associated with a user payment account, and the user may provide the conductive payment card along with their biometric information (e.g., through a finger scan) to both authenticate themselves as the proper user of the conductive payment device, and identify their user account.”).
Furthermore, Nuthulapati provides further disclosure of “receiving, by a processor of a server system associated with a payment network, from an electronic device, biometric information of a user, the biometric information uniquely identifying the user” (Nuthulapati, para. [0053] (“a biometric identifier such user fingerprint information (e.g., received from a previous scan of the users finger) may be included in a biometric identification chip included in the card base 102 (e.g., stored as a binary number on the chip.),”); “authenticating, by the processor, an identity of the user based on the biometric information” (Nuthulapati, para. [0053] (“The payment receiving engine may retrieve the user finger print information from the biometric identification chip included in the card base 102, and compare that to fingerprint information received from the user through a finger print scanning device or the touch screen display…That biometric identifier may then be associated with a user payment account, and the user may provide the conductive payment card along with their biometric information (e.g., through a finger scan) to both authenticate themselves as the proper user of the conductive payment device, and identify their user account”) and “responsive to the authenticating, identifying, by the processor, one or more payment cards based on a stored association of the one or more payment cards with the biometric information, each payment card from among the one or more payment cards capable of facilitating a financial transaction” (Nuthulapati, para. [0053] (“That biometric identifier may then be associated with a user payment account, and the user may provide the conductive payment card along with their biometric information (e.g., through a finger scan) to both authenticate themselves as the proper user of the conductive payment device, and identify their user account.”).
Therefore, Van Os in view of Nuthulapati teaches, suggests and discloses all the above-recited limitations of claim 1, and all the other recited limitations of claims 1-20. 
Van Os Also Teaches, Suggests and Discloses Using Priority Rank Information to Secretly Encode Which Payment Card to Use 

Van Os also teaches, suggests and discloses using priority rank information to secretly encode which payment card to use as recited by dependent claims 3, 13 & 19. Specifically:
“receiving a user-assignment of a respective priority rank for each payment card from among the one or more payment cards; and storing the respective priority rank for each payment card to configured to facilitate identification of each payment card for processing financial transactions based on the respective priority rank, wherein receiving the user input that identifies the payment card comprises receiving a priority rank corresponding to the payment card from the user”: see, e.g., Van Os, [0471] (“the payment card is associated with multiple payment accounts and the payment account interface for the payment card includes a plurality of affordances (e.g., 1610, 1612, 1614) for the multiple payment accounts associated with the payment card 1602. The plurality of affordances (e.g., 1610, 1612, 1614) are displayed based on a priority order [e.g., priority rank]. For example, the priority order changes based on a current location of the device, a preference of the user [user-assignment], a received preference of a contactless payment terminal, or the capabilities of a contactless payment terminal. For example, the device may receive a user preference indicating the user's preference [user-assignment] to use a checking account of a payment card at a merchant. In response to detecting that the device is at a location associated with the merchant, the device orders the plurality of affordances to place the affordance associated with the checking account first in a row of affordances of the payment accounts of the payment card.”); [0488] (“the payment card is associated with multiple payment accounts and the payment account interface for the payment card includes a plurality of affordances (e.g., 1610, 1612, 1614) for the multiple payment accounts associated with the payment card 1602. The plurality of affordances (e.g., 1610, 1612, 1614) are displayed based on a priority order. For example, the priority order may change based on a current location of the device, a received preference of a contactless payment terminal, or the capabilities of a contactless payment terminal [same]”); [0613] (“In some the payment card is associated with multiple payment accounts and where the payment account interface for the payment card includes a plurality of affordances for the multiple payment accounts associated with the payment card, the plurality of affordances displayed based on a priority order.”).
Thus, it is clear that under the broadest reasonable interpretation (“BRI”) the “plurality of affordances (e.g., 1610, 1612, 1614) are displayed based on a priority order” of multiple payment accounts e.g., payment cards based on user preferences or user input that Van Os discloses clearly teach, suggest and disclose the limitations of “receiving…a respective priority rank for each payment card from among the one or more payment cards”, “storing…the respective priority rank for each payment card to facilitate identification of each payment card for processing financial transactions based on the respective priority rank”, and “receiving…a priority rank corresponding to the payment card from the user”. 
Van Os Also Teaches, Suggests and Discloses Using a Stored Association Between a Payment Card, the Priority Rank Information, and a PIN to Identify the Payment Card 

Van Os also teaches, suggests and discloses using a stored association between a payment card, the priority rank information, and a PIN to identify the payment card as recited by dependent claim 4. Specifically, combining the above disclosure of priority card rank with:
“Personal Identification Number (PIN) associated with the payment card”: [0305] (“receiving a passcode [e.g., PIN] via the touch-sensitive surface of the electronic device; and in response to receiving the passcode, determining that the passcode is consistent with an enrolled passcode that is enabled to authorize payment transactions”); [0239], [0240], [0287], [0293], [0313], [0331] [0350], [0373], [0391], [0411], [0436], [0450], [0551] (discussing receiving entry of a passcode or PIN).

Van Os Also Teaches, Suggests and Discloses Obfuscating the Name of an Issuer to Securely Identify a Particular Payment Card to Use

Van Os also teaches, suggests and discloses obfuscating the name of an issuer to securely identify a particular payment card to use as recited by dependent claims 6 & 14. See, e.g., Van Os, FIGS. 6F, 8C-8E, 8G-8H, 10B, 16A-16G, as discussed above, which clearly causes display of an image of each payment card from among the one or more payment cards on the electronic device to facilitate the user selection of the payment card, wherein the one or more payment cards are displayed along with the prompt seeking selection of the payment card from the user; paras. [0454] (“When provisioning an electronic device for such payment cards…it is advantageous to group the multiple payment accounts together for easy viewing and selection by a user.”); for “string of characters”: see e.g., paras. [0141], [0144], [0234] (discussing “a sequence of characters” that can be entered for phone numbers, instant messages, or other data identifying issuing banks or similar financial institutions, and which can also be altered). Thus, under the BRI, Van Os teaches, suggests and discloses “generating…for each respective issuer name of the one or more payment cards, a strong of characters that alters each issuer name” and “causing…display of each of the string of characters to facilitate the user input of the payment card, wherein the string of characters is displayed along with the prompt seeking selection of the payment card from the user.”


CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

Timothy T. Hsieh
/T.T.H./
Examiner, Art Unit 3695

May 26, 2021

Conferees:
/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        
 /ALEXANDER G KALINOWSKI/ Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.